Judgment was entered in the Supreme Court, October 26th 1874.
Per Curiam.
In a direct proceeding to set aside a foreign attachment, the court will quash or reverse when the sheriff has omitted to return a service on a person in possession of the land attached, or to make publication according to law, if the possession be vacant. But in a collateral proceeding to recover the land, where the land has been sold at sheriff’s sale before the attachment has been set aside or reversed, the omission of the sheriff to state that the person on whom he has served the writ in connection with the land, holds the land under the defendant in the writ, is but an irregularity, which will not render the judgment and executions absolutely void. Though voidable, they will support the sheriff’s sale. There is not such an absolute want of jurisdiction in the court as will render the whole proceeding a mere nullity.
Judgment affirmed.